—In an action, inter alia, to recover damages for breach of contract, the defendant third-party plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roberto, J.), entered February 24, 1993, as granted the third-party defendants’ cross motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The third-party plaintiff guaranteed to pay all hospital expenses incurred by his wife’s grandmother, Rose Yerman, that were unpaid and not covered by insurance. Yerman died while a portion of her hospital expenses were unpaid. Yer-man’s estate was settled pursuant to a petition filed in the Orphan’s Court of Baltimore City, Maryland, and distributed to the third-party defendants pursuant to an accounting filed in that court. The third-party plaintiff did not make a claim against Yerman’s estate for the unpaid hospital expenses.
The third-party plaintiff commenced this third-party action against the third-party defendants, the beneficiaries of Yer-man’s estate, to collect funds to pay the unpaid portion of the hospital bill. Jurisdiction cannot be obtained against these individuals under CPLR 302 and accordingly dismissal was proper. Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.